Title: To George Washington from Henry Knox, 21 December 1786
From: Knox, Henry
To: Washington, George



My dear Sir
New York 21st December 1786

The insurgents who were assembled at Worcester in Massachusetts have disbanded. The people at Boston seem to be glad at this event and say it was the effect of fear. But the fact is that the insurgents effected their object, which was to prevent the Court of Common Pleas from proceeding to business. It is probable that the seizing some of the insurgents at Middlesex occasioned a greater number of them to assemble at Worcester than otherwise would have assembled merely on Account of preventing the common Pleas.
By Private Letters of the 13th from Boston it appears that government were determined to try its strength by bringing the insurgents to action but were prevented by the uncommon deep snows, which are four and five feet on a level.
The commotions of Massachusetts have wrought prodigious changes in the minds of men in that State respecting the Powers of Government every body says they must be strengthned, and that unless this shall be effected there is no Security for liberty or Property.

Such is the State of things in the east, that much trouble is to be apprehended in the course of the ensuing year.
I hope you will see Colo. Wadsworth in Philadelphia in a few days. I expect he will be here on Saturday next. I am my dear Sir &.

H.K.


N.B. the last Boston paper.

